DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 5/19/2021 are as follows: 
Claims 1-5 are pending;
Claim 4 is withdrawn from consideration without traverse;
Claims 1-3 and 5 are being examined.
Specification
The amended title of the invention was received on 5/19/2021 and is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US2012/0318012A1, as cited in the IDS).
Re Claim 1. Choi teaches a heat managing device (100) for a vehicle, the heat managing device comprising (Figures 1-4): 
a cooling water circulating path (110) that includes a radiator (115) carrying out heat exchange with outside air, and that circulates cooling water (Figures 1-4; Paragraphs 47-49); 
a coolant (i.e. refrigerant) circulating path (150) that includes an out-of-cabin exchanger (164) carrying out heat exchange with outside air, that circulates a coolant, and that, by a heat pump cycle, makes it possible to supply heated air (via heat exchanger 153) to a vehicle cabin interior (Figures 1-4; Paragraphs 53-59, 65-78); 
a heat exchanger (130) that carries out heat exchange between the cooling water and the coolant (Figures 1-4; Paragraphs 49-52, 65, 68, 72-83); and 
an expansion valve (173) downstream of the out-of-cabin exchanger (164) that reduces a pressure of the coolant (Figures 1-4; Paragraphs 63-65);
a pipe (top pipe connected to 169 in Figure 1) at an upstream end of the expansion valve that bypasses the expansion valve (Figures 1-4; Paragraphs 63-65); and 
an electronic control unit (controller 180) that can control (via valves 165, 167, 169, water pump 113, fan 117, and expansion valves 171, 173) the cooling water circulating path so as to cause heat to be absorbed from outside air at the radiator (Figure 2 illustrates outside air being absorbed at the radiator), and that can control the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin exchanger (Figure 3 illustrates outside air being absorbed at the out-of-cabin exchanger) (Figures 1-4; Paragraphs 65-68 teaches the controller, Paragraphs 72-96 teach the various modes of operation for heat transfer). 

Re Claim 2. Choi teaches the electronic control unit further includes a mode that controls the cooling water circulating path and the coolant circulating path so as to cause only the out-of-cabin exchanger to function as a heat exchanger for heat absorption (Figures 1-4; Figure 3 illustrates outside air being absorbed at the out-of-cabin exchanger; Paragraphs 72-96. The claims are directed towards an apparatus and not a method of using.  The presence of process limitations (i.e. modes of operation) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  In this instance, Choi teaches all of the structural components necessary to accomplish the recited processes, therefore Choi is capable of performing the recited processes). 

Re Claim 3. Choi teaches an electric heater (111) that generates heat is disposed on the cooling water circulating path (Figure 1; Paragraph 47), and due to the electronic control unit controlling the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin exchanger and such that the coolant does not flow to the heat exchanger (valve 167 can direct coolant around heat exchanger 130), the electronic control unit raises a temperature of the cooling water, which flows through the cooling water circulating path, by heat from the electric heater, and carries out defrosting of the radiator (Figures 1-4; Choi teaches various valves for directing the flow of coolant and cooling water to regulate the two temperatures.  Paragraphs 21 & 32 teach using waste heat from electronics to prevent frost accumulation on the radiator, wherein frost prevention is equivalent to defrosting.  Additionally, the claims are directed towards an apparatus and not a method of using.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2012/0318012A1, as cited in the IDS) in view of Kondo (US2015/0033782A1, as previously cited).
Re Claim 5. Choi teaches the radiator is disposed so as to be lined up with the out-of-cabin exchanger (Figure 1) but fails to specifically teach the radiator is disposed so as to be lined up with the out-of-cabin exchanger further toward an upstream side of a flow of outside air than the out-of-cabin exchanger. 
However, Kondo teaches the radiator (20) is disposed so as to be lined up with the out-of-cabin exchanger (17) further toward an upstream side of a flow of outside air than the out-of-cabin exchanger (Figure 1; Paragraphs 36-37). 
Therefore, in view of Kondo’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the radiator of Choi upstream of the out-of-cabin exchanger of Choi in order to protect the out-of-cabin exchanger from raindrops and debris, thereby reducing the chances of frost developing on the out-of-cabin exchanger as well as to allow excess heat to be transferred downstream to the out-of-cabin exchanger, thereby aiding in defrosting the out-of-cabin exchanger (Kondo Paragraph 36)

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 5/19/2021, with respect to 112(f) interpretation, have been fully considered and are persuasive.  The 112(f) interpretation of 2/26/2021 has been withdrawn. 
Applicant's arguments filed 5/19/2021 with respect to the 102(a)(1) rejection have been fully considered but they are not persuasive.
Applicant argues on page 7 of the reply that Choi fails to teach an expansion valve downstream of the out of cabin exchanger.  Choi illustrates in Figure 1 an expansion valve 173 that is downstream of the out of cabin exchanger 164.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 7 of the reply that Choi fails to teach a bypass pipe upstream of the expansion valve.  Choi illustrates in Figure 1 a bypass pipe connected to the top of valve 169 that bypasses the expansion valve 173.  Therefore, the applicants’ argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763